Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated February 17, 2021. Claims 1, 3, 10, 12 and 19 were amended. Claims 8-9 and 17-18 were canceled. Claims 1-4, 6-7, 10-13, 15-16 and 19-20 of the application are pending.

Allowable Subject Matter

2.	Claims 1-4, 6-7, 10-13, 15-16 and 19-20 of the application are allowed over prior art of record.

3.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1)  a method that generates symbolic equations for nonlinear systems from time series data; the method is applicable to systems described by ordinary nonlinear differential equations that have variables that are observable; each variable is modeled separately; perturbing the system to extract less observable variables; the system requires inputs of possible operators and operands used to describe the relationship between the variables; the maximum model complexity is also specified; the model space is specified using initial variable values; the Bongard et al., “Automated reverse engineering of nonlinear dynamical systems”, Mechanical and aerospace engineering, 2007); 
 (2) developing a partial differential equation and ordinary differential equation model to describe heat transfer through a building using thermal balance in the building; the difference between the simulation values using the models and measured values in the building is used to refine the models; time variant and time invariant parameters are used in the models; parameter estimation done using sensor data (An et al., U.S. Patent Application Publication 2015/0006129); and
(3) generating a control system model using sensor data collected in a target system; generating the function and structure of the model based on the data collected during operation of the system; all inputs to the system and outputs from the system are used to build the model; the model uses rules and constraints to develop the functional form and transforms the algorithms to differential equations (Kohn et al., U.S. Patent Application Publication 2017/0329289).

None of these references taken either alone or in combination with the prior art of record discloses a method of modeling a dynamic physical system or a process, specifically including: 
(Claim 1) “searching, using said hardware processor, said defined multi-dimensional model space to determine candidate grammars corresponding to differential equation expressions having mapped pre-defined data points in the defined multi-dimensional model space that link the input training data and output data points relating to the measurement outputs observed;

comparing, using said hardware processor, the numerical evaluation for input data points and output data points for the candidate grammar against a similar numerical evaluation based on input data points of said input training data and values of the measurement outputs observed; and
based on said comparing, identifying, using said hardware processor, the simplest differential equation expression corresponding to a chosen candidate grammar whose numerical evaluation of the input training data provide output data points closest to said values of the measurements outputs observed” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a system for modeling a dynamic physical system or a process, specifically including:
 (Claim 10) “search said defined multi-dimensional model space to determine candidate grammars corresponding to differential equation expressions having mapped pre-defined data points in the defined multi-dimensional model space that link the input training data and output data points relating to the measurement outputs observed;
for a chosen candidate grammar: obtain a numerical evaluation for input data points of said input training data and the output data points of said output training data;
compare the numerical evaluation for input data points and output data points for the candidate grammar against a similar numerical evaluation based on input data points of said input training data and values of the measurement outputs observed; and

 
None of these references taken either alone or in combination with the prior art of record discloses a computer program product for modeling a dynamic physical system or a process, the computer program product comprising a non-transitory storage medium, specifically including:
 (Claim 19) “searching said defined multi-dimensional model space to determine candidate grammars corresponding to differential equation expressions having mapped pre-defined data points in the defined multi-dimensional model space that link the input training data and output data points relating to the measurement outputs observed;
for a chosen candidate grammar: obtaining a numerical evaluation for input data points of said input training data and the output data points of said output training data;
comparing the numerical evaluation for input data points and output data points for the candidate grammar against a similar numerical evaluation based on input data points of said input training data and values of the measurement outputs observed; and
based on said comparing, identifying the simplest differential equation expression corresponding to a chosen candidate grammar whose numerical evaluation of the input training data provide output data points closest to said values of the measurements outputs observed” in combination with the remaining elements and features of the claimed invention.



Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	March 24, 2021